20-2253
     Monge v. Garland
                                                                           BIA
                                                                   A070 985 529
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 16th day of December, two thousand twenty-
 5   two.
 6
 7   PRESENT:
 8            MICHAEL H. PARK,
 9            WILLIAM J. NARDINI,
10            EUNICE C. LEE,
11                 Circuit Judges.
12   _____________________________________
13
14   HUMBERTO MONGE, AKA,
15   SEGUNDO HUMBERTO MONGE
16   SIRANAULA, AKA, CARLOS MONGE,
17            Petitioner,
18
19                      v.                               20-2253
20                                                       NAC
21   MERRICK B. GARLAND, UNITED
22   STATES ATTORNEY GENERAL,
23            Respondent.
24   _____________________________________
25
26
 1   FOR PETITIONER:                    H. Raymond Fasano, Esq., Youman,
 2                                      Madeo & Fasano, LLP, New York, NY.
 3
 4   FOR RESPONDENT:                    Brian M. Boynton, Acting Assistant
 5                                      Attorney General; Sabatino F. Leo,
 6                                      Assistant Director; Greg D. Mack,
 7                                      Senior Litigation Counsel, Office
 8                                      of Immigration Litigation, United
 9                                      States Department of Justice,
10                                      Washington, DC.

11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED that the petition for review

14   is DENIED.

15       Petitioner         Humberto    Monge,      a    native    and   citizen     of

16   Ecuador, seeks review of a June 16, 2020 decision of the BIA

17   denying his March 2, 2020 motion to reopen                          his removal

18   proceedings      to    pursue     cancellation       of    removal.        In   re

19   Humberto Monge, No. A070 985 529 (B.I.A. June 16, 2020).                        We

20   assume the parties’ familiarity with the underlying facts and

21   procedural history.

22       Monge sought to reopen his removal proceedings on the

23   ground    that        his     former    counsel      rendered       ineffective

24   assistance.       Specifically,         he   asserted        that   his   former

25   counsel   should       have    argued   that       his   Connecticut      larceny

26   conviction was not a crime involving moral turpitude (“CIMT”)

                                             2
 1   and thus did not render him ineligible for cancellation of

 2   removal.     We review the denial of a motion to reopen for

 3   abuse of discretion.            See Jian Hui Shao v. Mukasey, 546 F.3d

 4   138, 168–69 (2d Cir. 2008).            “An abuse will be found only in

 5   those    limited        circumstances       where     the     BIA’s       decision

 6   (1) provides       no    rational     explanation,          (2)        inexplicably

 7   departs from established policies, (3) is devoid of any

 8   reasoning,    or    (4)     contains       only     summary       or    conclusory

 9   statements.”    Song Jin Wu v. INS, 436 F.3d 157, 161 (2d Cir.

10   2006)    (citation         omitted).          “[W]e      review           de   novo

11   constitutional claims and questions of law.”                  Luna v. Holder,

12   637 F.3d 85, 102 (2d Cir. 2011).

13       To     reopen       removal    proceedings       based    on        ineffective

14   assistance of counsel, a movant must demonstrate prejudice.

15   Scarlett v. Barr, 957 F.3d 316, 326 (2d Cir. 2020).                      Prejudice

16   requires “a prima facie showing that, but for counsel’s

17   ineffectiveness,         [the     movant]    would     have       been    eligible

18   for . . . relief, and could have made a strong showing in

19   support of his application.”                Id. (citation and internal

20   quotation marks omitted).              Thus, Monge had the burden to

21   establish his prima facie eligibility for cancellation of


                                            3
1    removal.    In relevant part, an applicant for cancellation has

2    the burden to establish both that he has no disqualifying

3    convictions, such as a conviction for a CIMT, and “that

4    removal would result in exceptional and extremely unusual

5    hardship to [his] spouse, parent, or child, who is a citizen

6    of the United States or an alien lawfully admitted for

 7   permanent residence.” 1     8 U.S.C. § 1229b(b)(1)(D).        As the

 8   BIA concluded, Monge did not establish prejudice because he

9    challenged only the CIMT finding and did not address the fact

10   that his daughter had aged out as a qualifying relative.            See

11   id. § 1229b(b); Scarlett, 957 F.3d at 326-27.

12       Monge argues here that his daughter’s age should have

13   been tolled because his counsel should have challenged the

14   CIMT finding before his daughter aged out as a qualifying

15   relative.    We do not reach the tolling argument because Monge

16   did not directly raise it in his motion to reopen, and the

17   argument    is   neither   subsidiary   to   nor   an   extension    of

18   arguments that he did make in his motion to reopen.                 See



         1 A child is “an unmarried person under twenty-one years of
     age.” Matter of Isidro-Zamorano, 25 I. & N. Dec. 829, 830
     (B.I.A. 2012) (quoting 8 U.S.C. § 1101(b)(1)). A child’s age is
     calculated “at the time the Immigration Judge adjudicated the
     application on the merits.” Id. at 831.
                                      4
 1   Steevenez v. Gonzales, 476 F.3d 114, 117 (2d Cir. 2007) (“To

 2   preserve an issue for judicial review, the petitioner must

 3   first raise it with specificity before the BIA” or “the

 4   issue . . . must   be   either    a   specific,   subsidiary   legal

 5   argument[] or an extension of [an] argument . . . raised

 6   directly before the BIA.” (cleaned up)).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   All pending motions and applications are DENIED and

 9   stays VACATED.

10                                    FOR THE COURT:
11                                    Catherine O’Hagan Wolfe,
12                                    Clerk of Court




                                       5